Order, as resettled, vacating notice of examination before trial, reversed upon the law, without costs, and motion denied, without costs. Defendant is not charged with a crime under section 1433 of the Penal Law. The notice of examination is modified by striking from paragraph 2 thereof the words “ notwithstanding that plaintiff had achieved his position with the company solely by merit, ability and industry; ” by striking out paragraph 5 in its entirety; by striking from paragraph 9 that part which reads: “ and has been unable to obtain another position elsewhere because of said discharge,” and by limiting the subpoena duces tecum to those papers only which are in the possession of defendant individually, or in his possession as superintendent of agencies. Kelly, P. J., Manning, Young, Lazansky and Hagarty, JJ., concur. Settle order on notice.